            Case 0:21-cv-61360-AHS Document 1 Entered on FLSD Docket 07/02/2021 Page 1 of 13


Pro Se 15 (Rev. 12/16 ) Complaint for Violation of Civi l Rights (Non-Prisoner)



                                         UNITED STATES DISTRJCT COURT
                                                                              for the

                                                     >P"'~rJV
                                                                           District of   fwtZIP ~
                                                                   - - - - - Division

                                                                                  )      Case No.



(H~~~~,:f~~h~~;~;'.: i/a;n,                                                       )                   (to be filled in by the Clerk's Office)
                                                                                  )
                                                                                  )
If the names of all the plaintiffs cannot fit in the space above,                 )      Jury Tcial: (<heck on,) ~ s          0No
please write "see attached" in the space and attach an additional                 )
page with the fall list of names.)                                                )
                                  -v-                                             )
                                                                                  )                      FILEDS~                            D.C.
                                                                                  )

        (JQYCo#              Defendant(s)
                                                                                  )
                                                                                  )
                                                                                  )
                                                                                                                  JUL O2 2021
                                                                                                                  ANGELA E. NOBLE
                                                                                                                 CLEIIIK U.S. DIST. CT.
(Write the fall name of each defendant who is being sued if the                   )                            S. D. OF FLA . • FT. LAUD.
names of all the defendants cannot fit in the space above, please                 )
write "see attached" in the space and attach an additional page
with the fa/I list of names. Do not include addresses here.)



                                  COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                            (Non-Prisoner Complaint)


                                                                           NOTICE

   Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
   electronic court files. Under this rule, papers filed with the court should not contain: an individual ' s full social
   security number or full birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits ofa social security number; the year ofan individual ' s
   birth; a minor's initials ; and the last four digits of a financial account number.

   Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
   other materials to the Clerk's Office with this complaint.

   In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
   forma pauperis.




                                                                                                                                                Page I of 6
            Case 0:21-cv-61360-AHS Document 1 Entered on FLSD Docket 07/02/2021 Page 2 of 13


Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)


I.        The Parties to This Complaint

          A.            The Plaintiff(s)


                        Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                        needed.
                            Name
                            Address

                                                                           tiJ   LC{vd«r/4 le
                                                                                    City
                                                                                                        PC
                                                                                                       State
                                                                                                                    '? 3   d
                                                                                                                      Zip Code
                                                                                                                               t ;p
                            County                                                Uo ~4-e    J    ~fctfc___
                            Telephone Number
                            E-Mail Address

          B.            The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person ' s job or title (if known) and check whether you are bringing this complaint against
                     them in their individual capacity or official capacity, or both. Attach additional pages if needed.

                     Defendant No. 1
                            Name
                            Job or Title (if known)                                              'GE .o
                            Address
                 't .                                                                                             137 1;;
                                                                                   City               State           Zip Code
                            County
                            Telephone Number
                           E-Mail Address (if known)

                                                                       D Individual capac ity D Official capacity
                    Defendant No. 2                                   r, ,~e,o.J/
                           Name                                            / 0:r"\/. /;; bblr: c
                           Job or Title (if known)                                 c.,.sE
                           Address

                                                                                   City               State          Zip Code
                           County                                                         UNl-'-crJ ~+" k. ~
                           Telephone Number
                           E-Mail Address (if known)

                                                                      D Individual capacity D Official capacity

                                                                                                                                 Page 2 of. 6
              Case 0:21-cv-61360-AHS Document 1 Entered on FLSD Docket 07/02/2021 Page 3 of 13


-
Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)


                     Defendant No. 3
                           Name
                           Job or Title (if known)
                           Address

                                                                                  City             State            Zip Code
                           County
                           Telephone Number
                           E-Mail Address (if known)

                                                                        D Individual capacity D Official capacity
                     Defendant No. 4
                           Name
                           Job or Title (if known)
                           Address

                                                                                  City             State            Zip Code
                           County
                           Telephone Number
                           E-Mail Address (if known)

                                                                       D Individual capacity D Official capacity
II.       Basis for Jurisdiction

          Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
          immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unknown Named Agents of
          Federal Bureau of Narcotics, 403 US. 388(]971) , you may sue federal officials for the violation of certain
          constitutional rights.

         A.         Are you bringing suit against (check all that apply) :

                    D Federal officials (a Bivens claim)
                    D State or local officials (a§ 1983 claim)
                                                                    ;Vlp<
         B.         Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
                    the Constitution and [federal laws]." 42 U.S .C. § 1983. !fyou are suing under section 1983 , what
                    federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?




         C.         Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. lf you
                    are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
                    officials?


                                                                                                                           Page 3 of 6
             Case 0:21-cv-61360-AHS Document 1 Entered on FLSD Docket 07/02/2021 Page 4 of 13


Pro Se 15 (Rev 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)




          D.         Section 1983 allows defendants to be found liable only when they have acted "under color of any
                     statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
                     42 U.S.C. § 1983 . lf you are suing under section 1983 , explain how each defendant acted under color
                     of state or local law. lfyou are suing under Bivens, explain how each defendant acted under color of
                     federal law. Attach additional pages if needed.




ill.     Statement of Claim

        State as briefly as possible the facts of your case. Describe how each.defendant was personally involved in the
        alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
        further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
        any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
        statement of each claim in a separate paragraph. Attach additional pages if needed.


        A.          Where did the events1fving rise to your claim(s) occur?                               .:t:       ~_.a,..
                                                                                                                               o.»l'l<-t ':J   qJ- -"W V'I\
                          c..,,11"--j-      tli1L...u      .,.   <t-:'J_",.,'1   sc11Jb,-...A£>                       «.,~+a :r        WA~       #, /'e_ ~
                          "- t---c1/IH,    q/kr      w ," H-, • <t,ryco,,.,       C-fJ,-5'.f.,..,..,.,!JL,,..,.   Jie..e, .

        B.          What date and approximate time did the events giving rise to your claim(s) occur?
                                           ~                                                          ~~~c~A
                      fuo LC...  f'(,-Lt!- f''·"-"11-\ s.t...pf .J O 17. fhr£-""" . / i ~ ~:>)Uf ,
                                                      ,·


        C.          What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
                    Was anyone else involved? Who else saw what happened?)




                                                                                                                                                     Page 4 of 6
            Case 0:21-cv-61360-AHS Document 1 Entered on FLSD Docket 07/02/2021 Page 5 of 13


Pro Se 15 (Rev. 12/1 6) Complaint for V iolation of C ivil Rights (Non-Prisoner)



IV.      Injuries

         If you sustained injuries related to the events alleged above, describe your injuries and state what medical
         treatment, if any , you required and did or did not receive.                                         ·
                                                                                                                  I         S uPll r               ../Jro rt"         d. C.. f p--'45.~:o -?
                                                     o .,..~               t:ttAJ. ;d-; d'l"I        t       "X          ¼-~                   ,,..,.c..--dic...."'--l-'"   /I       .Po,...
                                                           !;. , ~                  '2-             hot     c,/t:....      J,~c..;:,           l,A/or lc:.,        J          -{!.,,,,_     (]'''1/Co-,
                                                               o ;::                 hJ,l,o,.,. ,...,
                                                                                                         5 1 -H~~                        +\.i1,.J'& ;x- b,!.ef' fJ.~41
                                                      am                   /l d ...,c.J        i c.. i "j           ~v~(..ia k-)..                    ..f'v.r           S'S          *i     -i=' o""
                            ML-/)        t-G<'             h ~ I ~L,                       '!) r l'\.:.....L-           J~~r<:- my                            r;,~               l     /,~/#,

                             i .. s~1       ~t\                      Iler- ~\,




V.       Relief

        State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
        If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
        the acts alleged. Explain the basis for these claims.
                                                                                                          ·:c. ~     I""  c.. v"" l-4\ -\--1'1/                " ~ ... ,,.. " li               L-C-.b
           ·,"s ",..""C..'C. .    ti""f- h. "":,                 ~ ~'-l , M-••'1.f-h                        Poli ,._ :.:_ . :::r+.. ~\4:. ~                 s.,...,.{<.:_.$,          ~      LT\)            Lik....
                   "f,'-.v\ L.          D,'S -.. fJ, {;1        , ·1:"      D\.N\,             IA.        nJ            C,,,./'1(       MV')~f"J                 c,bk:_               ~            t.,,,/,,rf<

                  T         ~"'-r-t--        +..       J,t!f-j-c.r               ,.,,,...'f A: I.P                 A--"Jl               M.y ht_#f,/fi...                      j,e,4,,-~              .:::C
                  et."'l     ~     c,_.     .\-z,     WO'~                      "I              t,A.,101,Atl             \i~C...         r,,y          :rriJvr~~                            -f,o ~/.~<-.
                   Pf.   f4'-< ~r,..:l                  l   7        I ) t' ~              ~             ~ r, pl            c, rV1 f
                                                                                                                  s 11 .f-e-d             ct                                ~<             ¼ c.. Y\      f-    J /,
                      ~ .~ / 1 C,.e_                 ._f;, r-        .   ~,,r,    J<.c:../"\ .b0i f JI~ f /'o ~ d::f- f )\I~ ,:,J                                           to,            ei.+-14s-l- 5 ~
                         fov,          Mc>"lfl.'..          d)f-           ~QCK                fecy ft;r                    n1:;h+-
                                                                                                                                ~ ,f'~c..c.. .Po I'- /V~ C)
                      Me.J , ut l             Lb,. "-.,..\/ . ·:r_                        /,J~~.,. ·. .\-         U.M.-f'CJ\4,t+e ti -f-pr :;_ .ycq_/''.s N r

                         JVL ;[ , c:..u     -c:_,      Qr"'l.\~ ~'("--"'                                     5. ._ s.
                                                                                                             1
                                                                                                                            ,       5   -1,.,_,,.,...c..,4-\.-.-t:_ '-\ { ~.... c..'.S                       .i:t. W<-ek.


                            14-o,.., <-        ~-f.:i> +-                liu~Il -"-              Che/"'•'6:. j ·~                   A:.~J. -1-J.,.:J \J.                    vi/~          ,,.,~e,_/ 1-~
                             /V\ "l.   k ~-          +h-c.-               ~ () L                                                                         c... Il!-4     ,.,               -c./1         --Hi j /t:) I.s .
                                 fLd-               ;,i)q~"-         t-        ~e.:J               t-tl L~tc,·                emf'~r~ ~ J/i:y 's. fi,J.
                                                                                                                                  Ctn,,,j1o r~~ #' f<,--,~ uJ
                                                                                     1
                          J,vt,- /' L           C~,.    Jed                    w , .fhuv -\-                     Ci /lo,_.>1::;

                            L,ck..,'{          ~/ld ::L w 4 S 4 bk:.. f-o f/t7kcl- ~ NJ1,,& s
                                              I.     r~,J..
                 ~,. Se,...;c"lr bdt>f"c_ Jolt e vd'yf~;_; a11  1hc.. cJ.... J ~ j d,to- :-.; t1cr1-,~
                   u'   fr.,,e....- tfic9c.. q/"e 1h~lj ~ rh[.f- · W~f'L no-f- ./-f(J Vfla,}-t~
                      t:_    e~:. \he_a /ld/tr-too/lf/
                            t-v'c,.\l           J,41+h;
                                                       ;'-
                                               b e,' ~ <)
                                                                                                                         .nc.jo ~ i~L~ ,\& ~                                     O f'C-            C{.bcJJ\-- JA-1y
              Case 0:21-cv-61360-AHS Document 1 Entered on FLSD Docket 07/02/2021 Page 6 of 13


Pro Se 15 (Rev . 12/ 16) Complaint for Violation of Civ il Rights (Non-Prisoner)



VI.      Certification and Closing

         Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
         and belief that this complaint: (1 ) is not being presented for an improper purpose, such as to harass, cause
         unnecessary delay , or needlessly increase the cost of litigation; (2) is supported by existing law or by a
         nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
         evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
         opportunity for further investigation or discovery ; and ( 4) the complaint otherwise complies with the
         requirements of Rule 11 .



         A.           For Parties Without an Attorney

                      I agree to provide the Clerk' s Office with any changes to my address where case-related papers may be
                      served. I understand that my failure to keep a current address on file with the Clerk' s Office may result
                      in the dismissal of my case.


                     Date of signing:


                     Signature of Plaintiff
                     Printed Name of Plaintiff


         B.          For Attorneys

                     Date of signing:


                     Signature of Attorney
                     Printed Name of Attorney
                     Bar Number
                     Name of Law Firm
                     Address

                                                                                               R.           '3~c~t
                                                                           '       City      State          Zip Code

                    Telephone Number
                    E-mail Address




                                                                                                                       Page 6 of 6
           Case 0:21-cv-61360-AHS Document 1 Entered on FLSD Docket 07/02/2021 Page 7 of 13

    EEOC Form 5 (~1)
                                                                              Charge Presented to :    Agency(ies) Charge No(s):
 CHARGE OF DISCRIMINATION                                                    _x    EEOC
    This form is affected by the Privacy Act of 1974. See enclosed            _x_ FEPA (FCHR)
 Privacy Act Statement and other information before completing this
                                 form.

                         EEOC - 11 s Eq 11a I Emplo~ment Qpportunit~ Commission and
                              ECl::IR - Elorida Commission on 1::Iuman Relations ,
                                                      State or local Azencv, i( anv
Name (indicate Mr. Ms. Mrs.)
Mr. Quitman Youngblood
Street Address
                                                                       I
                                                                             Home Phone (Incl. Area Code)
                                                                            (954)448-3602
                                                     City, State and ZIP Code
                                                                                                                l    Date of Birth
                                                                                                                  04/01/1984

1930 N Lauderdale ave apt 205                              N Lauderdale, Florida 33068
Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government
Agency That I believe Discriminated Against Me or Others. (!(more than two, list under PARTICULARS below.)
Name                                                               I   No. Employees , Members     IPhone No. (Include Area Code)
GrvCon LLC                                                             15+                          (305) 385-8046
Street Address                                       City , State and ZIP Code
4101 Ravenswood Road, Suite 325            Dania Beach FL 33312
DJ SCRIM INA TION BASED ON ( Check appropriate box(es).)                                   DA TE(S) DISCRIMINATION TOOK
                                                                                           PLACE
..x_RACE __x_ COLOR _ SEX _ RELIGION =- NATIONAL ORIGIN
                                                                                           Earliest                Latest
~ RET ALIA Tl ON ~             AGE _x_ DISABfLITY ~ OTHER (failure to                      2019                    Jan . 17, 2020
accommodate)
                                                                                                 CONTINUING ACTION
THE PARTICULARS ARE (If additional paper is needed, attached extra sheet(s)): I am a Black person with a disabif ity or perceived
disability . I was employed by the Defendant as a laborer from on or about September 2017 through January 17, 2020 . At all times of
my employment, I was qualified for the position. I suffer from kidney failure and have diabetes. These conditions cause me to have
fatigue My employer and supervisors are aware of my condition and the limitations that it causes including fatigue, nausea and
sometimes dizziness . Since I started working with Mr. Gregory Yienot (White, Caucasian) I have been subjected to discriminatory
treatment by several supervisors . Specifically, Mr. Devin Furlong (White, Caucasian) often made disparaging comments about Blacks
and made racist jokes that made me feel uncomfortable. Another supervisor, Mr. Mark lnhuf (White, Caucasian) also made
disparaging comments about Blacks and in one occasion called me then-word. I complained to Chris Kibbler, one of the owners of
the company . Thereafter, Kibler spoke to Furlong regarding his comments. Thereafter, my work environment got more hostile.
Specifically, I noticed that my duties were being changed . Specifically, Mr. Yienot started assigning me more work and giving me
assignments that were not part of my regular duties. For example, I was often assigned work chipping concrete. Mr. Vienot would
assign work and not provide me with the proper tools such as masks and water. I complained about the workload to supervisor Javier
(LNU) . I explained to him that due to my condition, the workload that I had was excessive. I advised him that I was tired, didn ' t feel
well and needed breaks. I requested that certain assignments were not given to me due to my limitation and I also explained that some
days I was severely fatigued and unable to work after performing these tasks . However, the accommodations were not respected . In
May 2019, I was given a written reprimand for missing work.

On or about January 17, 2020, without any other warning, I was terminated for allegedly missing work. However, I believe that is a
pretextual reason because although I did miss some days it was due to the Company ' s failure to accommodate me. Other non-Black
non-disabled employees were allowed to miss work without discipline. Throughout my employment J performed my job in a
satisfactory or above satisfactory level. I believe I was denied reasonable accommodations and terminated from my position because
of my disability in violation of the Americans with Disabilities Act Amendments Act of 2008 the Florida Civil Rights Act, and local
laws. Any reason proffered by my employer for the adverse employment actions is mere pretext for unlawful discrimination and
retaliation in violation of Title VII , the Florida Civil Rights Act and local laws.
I want this charge filed with both the EEOC and the State or local               NOTARY - When necessa,y f or State and local Agency
Agency , if any. I will advise the agencies ifl change my address or             Requirements
phone number and I will ooperate fully with them in the processing of
mv charge in accordance with their procedures .
I declare under penalty of perjury that the above is true and correct.            I swear or affirm that I have read the above charge and
                                                                                 that it is true to the best of my knowledge, information
                                                                                 and belief.
06/18/2020                       1:6-#                                           SIGNATU RE OF COMPLANANT

 Date                   Charging Party Signature                              SUBSCRIBED AND SWORN TO BEFORE ME THIS
                                                                              DATE
                                                                             (m onth, dav, vear)
                 Case 0:21-cv-61360-AHS Document 1 Entered on FLSD Docket 07/02/2021 Page 8 of 13




                                                                          -    '$"01\      ,7, ;).. _•.J•              :r:          """"'

                         -~       e=...._~:.:....__-t,.c~~_.!,,:;IL.!"c.!. .S
                                                                            !,Ul-.!.._!
                                                                                   ,..,~li
                                                                                         ='""'
                                                                                            ::...:._   ,,__+-c..::Pc.___...:2..!v     /(4'1. . . . wJI.


                                                                                                             =_,.,~ -=--=--_._----'-'---'-'------
                                                                                                                       ,_ "J:u~J
                                                                                                                                                  --


                                                                                         T .s+t:cr-1-e-d                wdflF--.' fl         w .'f/.. -9"''-fG
                                                                                                                                                             ="~ - -
                                                                                                            - - = ~~          d~ ~       '   ,o,,(~..J
                                                                                                                                                    =~- - - -

                                                       ndc.e                                                                             ~ ~ ~~-·-rc--=c=;,_~/
                                                                                                                                                             ~ - - -----1

                                                                                                                       ,1,,r-eA i,\-jLf~ '--"--- -
                                                   J :,/. =i~J-
- -4~ =---~ uuu::..L.f!...:._ ~-.__..!,~'....!.__.--=                                                   °Sat.fc.. 's            /hor"? Md~
                                                                                                                                         _-_;,,___~
                                                                                                                      ~o            1'        /oe, }C-.. pf




_ __._ -'-'-L;,.,._;;:'------=
                             a c..-
                                - --'---'------'-M----'--'--':~,c:,_----=4c.,.,.
                                                                            :. . --"w:::.. .::. .e-.-
                                                                                                 ,:,::..:.::.:.....,,,
                                                                                                                 \.s:...__~..,_
                                                                                                                           .......__ c -q~
                                                                                                                                        =- -_....:..!_,,_
                                                                                                                                                      k~-=--

--__,_--=~ ~--"-M
                ~-1~~~1J_, bl~----~6~ ---~ '-----~
                  OvA .f:. lol s ~    b . _.___--'-------!          ~~""'1                                                                   9>



- ---1-----~~·-=°~" "--'=- -. .~, ,- - -><-w~=--
                                            .:   -""--'"
                                                       -- ~ c J ~ o,. ('\                                                                          (fr-     4i.Lt....~--
 _ _ , _ _~        f..CX..>.---      l"V'-...'-"J--        ~
                                                           ~ ·        ie1  ;;JJ'f;,"!J' -,-                                     "4<,,~                 ~    =-.,.<lJ-- - - - - - i

 -      -+--QfE,Sf-                    ~                  -::C:          ~ J-                                                         -4     C--   ~       _Cb_/'\   "<-W



                                  ~(                  5"            ~r                                                       ~ _ill~=-.:......+-- - - -
Case 0:21-cv-61360-AHS Document 1 Entered on FLSD Docket 07/02/2021 Page 9 of 13




                                                                                       J




                                   W-"f~   v/1   ith(~             tvt:1/K

                                                  fk-<-          _.:;:

                                                           IA/~/"I:.

                                                                    k-.s
                                           ~         J.~./1              ,

           I
            /Jl/of                          -h,     ,Vo   v-;I       eo/1-   e

                                                                                 ...
Case 0:21-cv-61360-AHS Document 1 Entered on FLSD Docket 07/02/2021 Page 10 of 13




                                          bc..,'V<- .   <.
Case 0:21-cv-61360-AHS Document 1 Entered on FLSD Docket 07/02/2021 Page 11 of 13




                                                                                                                                                         ~                 .,>).
                                                                                                           \                                                 ~              l
                                                                                                      J                      ~                                                      t
                                                                                                           ~
                                                                                                           ~
                                                                                                                             ~
                                                                                                                             'v                    t-        -~,    .J
                                                                                                                                                                   \J
                                                                                                                                                                                               '-
                                                                                                                                                                                             -f-
                                                                                                           ~        -                            <.'.j                   1 t
                                                                                               r




                                                                                                           ~
                                                                                                            ~
                                                                                                            +
                                                                                                                    (
                                                                                                                        .)
                                                                                                                             ~
                                                                                                                              J

                                                                                                                                            .J
                                                                                                                                            (
                                                                                                                                                  ~
                                                                                                                                                  \l
                                                                                                                                                             i      )
                                                                                                                                                                                             ~
                                                                                                                                                                                              - <:
                                                                                                                                                                                             __;
                                                                                                                                                                                             ~
                                                                                                           r.
                                                                                    ~                       .I)
                                                                                                                (
                                                                                                                    ~        J                    t                -c
                                                                                               -'
                                                                                                                ~             '!
                                                                                           ,               • ,S
                                                                                    ~
                                                                                                                             <J\
                                                                                                                             ,.
                                                                                                                              I.                                             C:
                                                                                                                                                                                             1
                                                                                                                                                                             ~                 G
                                                                                    \
                                                                                     c::
                                                                                    ·-
                                                                                                    t;//
                                                                                                    '\
                                                                                                     cs
                                                                                                     ~

                                                                                                                    ~
                                                                                                                             -          )ft
                                                                                                                                        /


                                                                                                                                         \.
                                                                                                                                         f
                                                                                                                                                                          ~
                                                                                                                                                                          \.l:
                                                                                                                                                                          ~
                                                                                                                                                                             -
                                                                                                                                                                                   ~
                                                                                                                                                                                    ~



                                                                                                                                                                                        .)
                                                                                                                                                                                        '-
                                                                                                                                                                                        ,!


                                                                                                                                                                                              tX
                                                                                                                                                                                              -4-
                                                                                                                                                                                                ~
                                                                                    -~               /
                                                                                                                    !                   N
                                                                                               cy   ~                                                                                                  "'
                                                                                                                                                                                    ~                ~
                                                                                                                    J                                                              -~
                                                                                                                                                                                             4---
                                                                                                                                                                                                     75
                                                                                               J                             J
                                                                                                                             ~          ti\
                                                                                           ~        ~
                                                                                           ..:.:                                                                                   -+-                <)
                                                                                                                              \)                                                    ~
                                                                                           .:t5
                                                                                           ~   '            j
                                                                                           ~
                                                                                                                             ~                                                                       -+-
                                                                                                    \D .
                                                                                                           ~
                                                                                                                l
                                                                                                                    3        <::
                                                                                                                             fj    '1
                                                                                                                                   t                                                                  \
              Case 0:21-cv-61360-AHS Document 1 Entered on FLSD Docket 07/02/2021 Page 12 of 13




                    '
                    {,'"I




' - - - - - --I--.I.A,,l~   !e=.___J' ~J / 4:.._______,(c:L.__J


                                      c:.      ~f-                           I
             Case 0:21-cv-61360-AHS Document 1 Entered on FLSD Docket 07/02/2021 Page 13 of 13



~? Northwestern Mutual·
   May 17, 2021


                                                                                     Group Insurance Administration
   Quitman Youngblood                                                               Post Office Box 2177
   1930 SW 81 st Ave., Apt. 205                                                     Portland , OR 97208-2177
   N. Lauderdale, GL 33068                                                          P 800.378.4665
                                                                                    F 800.378.4573



   Re:        Long Term Disability
              Group Policy No:     702518
              Claim No:            00324728

   Dear Mr. Youngblood:

   This letter is regarding your claim for Long Term Disability (LTD) benefits. Please read this entire
   letter, keep a copy for your records, and complete, sign, date, and return the enclosed forms to our
   office by June 15, 2021. If we do not receive these completed forms in our office by June 15, 2021 ,
   your claim will close based on the Proof Of Loss and Documentation provisions of the Group LTD
   Policy.

   This letter covers the fol lowing issues t·J ensure you are compliant with all policy provision
   requirements:

         •    We received the Electronic Funds Transfer (EFT) form so that your LTD benefit can be
              directly deposited; however, you need to send us a voided check that has your name on the
              account, the routing number, and account number that matches what you indicated on the EFT
              form. This is needed before we can set you up for direct deposit of your LTD benefit payment.

         •    We understand that you have received Social Security Income (SSI); however, the information
              in the claim file indicates you are eligible to receive Social Security Disability (SSD) benefits.
              Under the Policy you are required to properly pursue SSD benefits (Other Income). As stated
              in our approval letter to you in April 2021, we referred your case to our vendor, Allsup to assist
              you in the pursuit of SSD benefits; however, Allsup advised us that you reported you were
              denied for SSD benefits because Y,OU did not have enough working years to qualify for SSD
              benefits. This is to advise you that you must submit to our office a complete copy of the Denial
              Notice from Social Security confirming in writing that you are not eligible for SSD due to not
              enough working quarters, or you can provide proof that you have applied for SSD and are
              pursuing such benefits. Such proof should include any and all notices from Social Security
              documenting your application for SSD. You must pursue SSD benefits through at least 3 levels
              to be in compliance with the Policy. Those levels include: 1. Initial application for SSD, and if
              denied; 2. Applied for Reconsideration for SSD, and if denied; 3. Request for Hearing for
              SSD. If we do not receive proof of SSD denial or SSD application confirmation by June 15,
              2021 , we will estimate, deduct, and calculate an overpayment on your LTD claim based on
              SSD benefits you would be qualified to receive.
